While I am in agreement with the majority that, in counties where the funds for road work are derived from separate levies in, and are separately kept for, each of the supervisors' districts, the special county-wide bridge funds, budgeted as such and therefore not transferable, levied and collected under the second paragraph of section 2, chapter 157, Laws 1928, approved April 16, 1928, brought forward as section 6392, Code 1930, are thereby withdrawn from the provisions of chapter 232, Laws 1920, I am unable to follow the reasoning of the majority as to the bridge funds prior to April 16, 1928.
However, under chapter 129, Laws 1928, approved also on April 16, 1928, the municipality is not entitled to any road or bridge funds except those then on hand unexpended and unappropriated. The record fails to show that there was any balance of this bridge fund on hand on April 16, 1928. All that the record shows is that there was a balance on hand of eleven thousand eight hundred sixty-six dollars and three cents on September 30, 1927, and a balance on hand September 30, 1928, of fifteen thousand two hundred twenty-six dollars and sixty-five cents; so that we can only surmise or conjecture that there was any balance on hand on April 16, 1928, or, if so, what was the amount of it, and as to whether on that date any balance, even if on hand, was unappropriated. The result is that I concur in the judgment ordered by the majority; but as to the funds previous to April 16, 1928, on a different ground from that relied on in the majority opinion.
Chief Justice Smith requests that it be stated that he concurs in the two foregoing paragraphs. *Page 505